Exhibit 10.1

IRIS INTERNATIONAL, INC

THIRD AMENDMENT TO

KEY EMPLOYEE AGREEMENT

FOR

CESAR M. GARCIA

IRIS INTERNATIONAL, INC., a Delaware corporation (the “Company”), agrees with
you to amend your Key Employee Agreement in effect on the date hereof (the
“Agreement”) as provided below, with such amendment (the “Amendment”) to be
effective as of May 14, 2010:

1. Severance Benefits. Section 3.7 of the Agreement is deleted in its entirety
and replaced with the following:

“3.7(a) Except as provided in subsection (b) below, in the event that (i) your
employment is terminated by the Company without cause at any time pursuant to
Section 2.2(c) hereof or by you for Good Reason (as defined herein), and
(ii) you deliver to the Company a signed settlement agreement and general
release in the form attached hereto as Exhibit A (the “Release”) and satisfy all
conditions to make the Release effective, then the Company shall pay you, at the
time and in the manner specified in subsection (c) below, an amount equal to one
and one-half (1.5) times your annual base salary in effect immediately prior to
such termination.

(b) If a Change in Control (as defined herein) occurs and at any time within the
three (3) months before or twenty-four (24) months after the effective date of
the Change in Control your employment is terminated by the Company without cause
pursuant to Section 2.2(c) hereof or by you for Good Reason, then, in lieu of
the payments provided for in subsection (a) above and provided that you deliver
to the Company a signed Release and satisfy all conditions to make the Release
effective:

(i) the Company shall pay you, at the time and in the manner specified in
subsection (c) below, an amount equal to two (2.0) times your annual base salary
in effect immediately prior to such termination;

(ii) the Company shall pay you, at the time and in the manner specified in
subsection (c) below, an amount equal to two (2.0) times your Average Cash
Bonus, where “Average Cash Bonus” is equal to (A) the sum of the annual cash
bonus actually paid to you for performance during the two fiscal years
immediately preceding the date of your termination for which the Company has
paid bonuses to executives, divided by (B) two (2). For purposes of clarity, if
you did not receive a bonus during either or both of the immediately preceding
two fiscal years for which the Company has paid annual cash bonuses to
executives, either because you were not then employed by the Company or for any
other reason, then a value of zero shall be assigned as your bonus for such
fiscal year for purposes of calculating the Average Cash Bonus;

(iii) you shall be entitled to full vesting and exercisability of all unvested
stock options, restricted stock, restricted stock units and all other equity
compensation awards; and



--------------------------------------------------------------------------------

(iv) you shall be entitled to continue to receive for a period of twenty-four
(24) months following termination of your employment, the health and welfare
benefits you were receiving as of the date of termination of your employment, at
the same cost to you and your dependents (as applicable) as such health and
welfare benefits cost immediately prior to such termination of employment
(subject to premium increases affecting participants in such plan(s) generally);
provided, that if the Company determines, in its sole discretion, that it is
necessary or advisable for you to elect continuation healthcare coverage under
Section 4980B of the Code and the regulations thereunder in order for the
Company to provide such coverage under its healthcare plans, and the Company so
notifies you, you hereby agree to make such an election; and provided further,
that if the Company determines, in its sole discretion, that it is unable to
continue to provide you with any other health and welfare benefits under its
health and welfare plans, and the Company so notifies you, in lieu of providing
you continued coverage under such plans the Company will either obtain for you
comparable coverage under another plan for which you qualify or reimburse you
for your cost to obtain comparable coverage directly.

(c) The Company shall make payment of the amounts specified in subsection
(a) or, if applicable, clauses (i) and (ii) of subsection (b) as follows:

(i) an amount that does not exceed two times the maximum amount that may be
taken into account under a qualified plan pursuant to section 401(a)(17) of the
Internal Revenue Code (the “Code”) for the year in which such termination
occurs, shall be made, at the Company’s option, (A) in the form of a lump sum
payment within ten (10) days of the date you become entitled to receive such
amounts or (B) through regular payroll payments in equal amounts for a period
that begins in the month of termination and ends no later than, in the case of
payments made pursuant to subsection (a), twelve (12) months after the month of
termination and, in the case of payments made pursuant to subsection (b),
eighteen (18) months after the month of termination; and

(ii) the positive amount, if any, that is the difference between the amounts to
which you are entitled pursuant to subsection (a) or, if applicable, clauses
(i) and (ii) of subjection (b) and the amount determined under clause (i) of
this subsection (c), shall be made, at the Company’s option, (A) in the form of
a lump sum payment within ten (10) days of the date you become entitled to
receive such amounts or (B) through regular payroll payments in equal amounts
for a period that begins in the month of termination and ends no later than the
fifteenth (15th) day of the third (3rd) month of the calendar year following the
year in which you are terminated.

The parties intend that the compensation payable pursuant to clause (ii) of this
subsection (c) shall be treated as a short-term deferral as that term is used in
section 409A of the Code and the regulations promulgated thereunder
(collectively, “Section 409A”). The parties intend that each of the payments
payable pursuant to clause (i) of this subsection (c) shall be treated as a
separate payment for purposes of Section 409A and excluded from the definition
of “deferred compensation” pursuant to the regulations promulgated thereunder
regarding separation pay payable upon an involuntary separation from service.

 

2



--------------------------------------------------------------------------------

(d) For purposes of this Section 3.7:

(i) “Change in Control” shall mean (A) the dissolution or liquidation of the
Company, (B) approval by the stockholders of the Company of any sale, lease,
exchange or other transfer (in one or a series of transactions) of all or
substantially all of the assets of the Company, (C) approval by the stockholders
of the Company of any merger or consolidation of the Company in which the
holders of voting stock of the Company immediately before the merger or
consolidation will not own thirty five percent (35%) or more of the voting stock
of the continuing or surviving corporation immediately after such merger or
consolidation; or (D) a change of fifty percent (50%) (rounded to the next whole
person) in the membership of the Board within a twelve (12)-month period, unless
the election or nomination for election by stockholders of each new director
within such period was approved by the vote of a majority of the directors then
still in office who were in office at the beginning of the twelve (12)-month
period; and

(ii) “Good Reason” shall mean any of the following (without your express written
consent and provided you provide written notice within ninety (90) days of the
initial occurrence stating in reasonable detail the basis for termination, a
thirty (30)-day opportunity to cure to the Company, and your actual separation
from service occurs within two (2) years from said initial occurrence): (A) a
material reduction in your responsibilities or duties as such responsibilities
or duties exist on the date hereof, except in the event of a termination for
cause, death or disability or your resignation other than for Good Reason; (B) a
material reduction of your base salary as it exists on the date hereof (i.e., a
reduction of your base salary unless such reduction (x) is in connection with
concurrent and proportional reductions in the salaries of other members of
management of the Company, which reductions have been approved by the Board, and
(y) reduces your base salary to no less than 80% of your base salary immediately
before such reduction); or (C) any material relocation by the Company of your
place of employment that would increase your one-way commute to the place of
employment by more than fifty (50) miles when compared to your commute
immediately prior to the relocation.

(e) Notwithstanding any provision of this Agreement to the contrary, if the
Company determines, based upon the advice of the tax advisors for the Company,
that part or all of the consideration, compensation or benefits to be paid to
you pursuant to this Agreement constitute “parachute payments” under
Section 280G(b)(2) of the Code, then, if the aggregate present value of such
parachute payments, singularly or together with the aggregate present value of
any consideration, compensation or benefits to be paid to you under any other
plan, arrangement or agreement which constitute “parachute payments”
(collectively, the “Parachute Amount”) exceeds 2.99 times your “base amount,” as
defined in Section 280G(b)(3) of the Code (the “Base Amount”), the amounts
constituting “parachute payments” which would otherwise be payable to you or for
your benefit shall be reduced to the extent necessary so that the Parachute
Amount is equal to 2.99 times the Base Amount (the “Reduced Amount”); provided,
however, that the Company shall pay to you the Parachute Amount without
reduction if the Company determines that payment of the Parachute Amount would
generate more after-tax income to you than the Reduced Amount. In the event of a
reduction of the payments that would otherwise be paid to you, then the Company
may elect which and how much of any particular entitlement

 

3



--------------------------------------------------------------------------------

shall be eliminated or reduced and shall notify you promptly of such election;
provided, however, that the aggregate reduction shall be no more than as set
forth in the preceding sentence of this clause (e). Within ten (10) days
following such election, the Company shall pay you such amounts as are then due
pursuant to this Agreement and shall pay you in the future such amounts as
become due pursuant to this Agreement. As a result of the uncertainty in the
application of Section 280G of the Code at the time of a determination
hereunder, it is possible that payments will be made by the Company which should
not have been made (“Overpayment”) or that additional payments which are not
made by the Company pursuant to this clause (e) should have been made
(“Underpayment”). In the event of a final determination by the Internal Revenue
Service, a final determination by a court of competent jurisdiction or a change
in the provisions of the Code or regulations or tax law, that an Overpayment has
been made, any such Overpayment shall be treated for all purposes as a loan to
you that you shall repay to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code. In the event of a
final determination by the Internal Revenue Service, a final determination by a
court of competent jurisdiction or a change in the provisions of the Code or
regulations or tax law pursuant to which an Underpayment arises under this
Agreement, any such Underpayment shall be promptly paid by the Company to you or
for your benefit, together with interest at the applicable federal rate provided
for in Section 7872(f)(2) of the Code.”

2. Section 409A of the Internal Revenue Code – General Provisions.

(a) It is the intention of the Company and you that the Agreement shall comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”). All payments under the Agreement are intended to be
excluded from the requirements of Section 409A or be payable on a fixed date or
schedule under Section 409A. All payments made under the Agreement shall be
strictly paid in accordance with the terms of the Agreement. To the extent that
the Agreement is subject to Section 409A, notwithstanding the other provisions
hereof, all provisions herein, or incorporated by reference, shall be construed
and interpreted to comply with Section 409A. Each payment of compensation under
the Agreement shall be treated as a separate payment of compensation for
purposes of Section 409A.

(b) Any discretionary bonuses that you may be awarded by the Company shall be
paid no later than the fifteenth (15 th) day of the third (3rd) month following
the year in which the services were rendered with respect to which the
discretionary bonus has been determined.

(c) Any reimbursements or in-kind benefits provided under the Agreement that are
subject to Section 409A shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the period of time
specified in the Agreement, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

 

4



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary herein, (i) if at the time of your
“separation from service” with the Company you are a “specified employee” (as
such terms are defined in Section 409A and any regulations or other
pronouncements thereunder) and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A, then the Company will defer the commencement of the payment
of any such payments or benefits hereunder (without any reduction in such
payments or benefits ultimately paid or provided to you) until the date that is
six months and one day following your separation from service with the Company
(or the earliest date that is permitted under Section 409A).

(e) Notwithstanding anything to the contrary in the Agreement, the Company shall
not make any deductions for money or property that you owe to the Company, or
offset or otherwise reduce any sums that may be due or become payable to or for
your account, from amounts that constitute “deferred compensation” for purposes
of Section 409A.

(f) Your right to any “deferred compensation,” as defined under Section 409A,
shall not be subject to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, garnishment by creditors, or borrowing, to the
extent necessary to avoid tax, penalties and/or interest under Section 409A.

3. Miscellaneous. Except as expressly modified hereby, all other terms and
provisions of the Agreement shall remain in full force and effect and are
incorporated herein by this reference; provided, however, to the extent of any
inconsistency between the provisions of the Agreement and the provisions of this
Amendment, the provisions of this Amendment shall control. All references in the
Agreement to “Agreement”, “hereunder”, “hereof”, or words of like import
referring to the Agreement shall mean and be a reference to the Agreement as and
to the extent it is amended by this Amendment. This Amendment may be executed in
multiple counterparts, each of which shall be deemed an original Amendment, but
all of which, taken together, shall constitute one and the same Amendment,
binding on the parties hereto. The signature of any party to any counterpart
hereof shall be deemed a signature to, and may be appended to, any other
counterpart hereof. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO ITS
CHOICE OF LAW PROVISIONS, AS CALIFORNIA LAWS ARE APPLIED TO CONTRACTS ENTERED
INTO AND PERFORMED IN SUCH STATE.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first written above.

 

IRIS INTERNATIONAL, INC. By:  

 

Name:   Stephen E. Wasserman Its:   Chairman, Compensation Committee of the
Board of Directors Dated:   August     , 2010

 

ACCEPTED AND AGREED TO:

 

César M. García Dated: August     , 2010

 

6